659 S.E.2d 1 (2008)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
February 6, 2008.
Maureen Krueger, Garland N. Yates, District Attorneys, for State of NC.
The following order has been entered on the motion filed on the 5th day of February 2008 by Defendant for Extension of Time for Court Reporter to Prepare the Transcripts:

*2 "Motion Allowed. Court reporter shall have up to and including the 21st day of March 2008 to prepare and deliver transcript to counsel. By order of the Court in conference this the 6th day of February 2008."